DYKMAN, J.
This is an appeal from a judgment dismissing the plaintiff’s complaint. The action was brought to recover damages resulting from the death of Thomas Corbett, the plaintiff’s intestate. The deceased was killed at the Coney Island station, on the defendant’s road. No one witnessed the occurrence, and there is no proof from which any inference can be drawn respecting the manner in which the deceased met his death, further than that he was killed outside of the train, and between the platform and one of the cars. There is no proof of negligence on the part of the company, and, under such circumstances, there can be no recovery. The judgment should be affirmed, with costs.